Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 1, claims 1-15, 21 and 22 in the reply filed on 11 November 2020 is acknowledged.  The traversal is on the ground(s) that there is not a serious search burden.  This is not found persuasive because Groups I and II are particularly distinct for the reasons set forth in the restriction requirement as the groups require searches in different subclasses and unique text searches. Therefore, a serious search burden is present.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11, the limitation “ all in no more than three dental office visits” is indefinite. It is unclear if only the delivery of the physical denture and bar into the patient’s mouth is 
Regarding claim 2, the claim as a whole is indefinite. As claim 1 requires “all in no more than three dental office visits” which includes the possibility of one or two dental office visits and claim 2 requires three office visits. It is unclear what is encompassed when two dental visits is chosen based on breadth of claim 1.
Regarding claims 21 and 22, the limitation “ all in no more than two dental office visits” is indefinite. It is unclear if only the delivery of the physical denture and bar into the patient’s mouth is limited to two dental office visits or if it encompasses the design/manufacture of the physical denture and bar.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Morales (US 2016/0135931) in view of Steingart (US 2012/0179281).
Regarding claims 1-3, Morales discloses a method of designing, manufacturing, and installing an implant denture bar, comprising: taking an intraoral scan directly of a patient’s mouth with existing implants ([0049] , “scanning devices for scanning a patient’s oral cavity”…[0108], “digital patient data”…”in which surgical implants have been placed”); creating a digital model of the patient’s mouth based on the intraoral scan ([0007], “virtually designed digital model”, [0109]); digitally designing a denture bar based on the digital mouth model ([0012], “designing a virtual denture support bar”, [110]); 
Morales fail(s) to teach delivering the physical denture and bar into the patient’s mouth, all in no more than three dental office visits; the step of taking an intraoral scan of a patient’s mouth with existing base abutments is performed during the first dental office visit; the step of delivering the physical bar into the patient’s mouths is performed during the second dental office visit; and the step of delivering the physical denture and bar into the patient’s mouth is performed during the third dental office visit.
However, Steingart teaches a method of preparing and delivering dentures/bar system by reducing the number of chairside visits from five to three ([0017]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Morales, by requiring delivering the physical denture and bar into the patient’s mouth, all in no more than three dental office visits; the step of taking an intraoral scan of a patient’s mouth with existing base abutments is performed during the first dental office visit; the step of delivering the physical bar into the patient’s mouths is performed during the second dental office visit; and the step of delivering the physical denture and bar into the patient’s mouth is performed during the third dental office visit (as the entire process is accomplished in three steps as taught by Steingart and Morales teaches doing such during treatment.), as taught by Steingart for the purpose of providing a faster treatment process.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Morales (US 2016/0135931) in view of Steingart (US 2012/0179281), and further in view of Schulter (US 2016/0270886).
Regarding claims 4-6, Morales/Steingart discloses the claimed invention substantially as claimed as set forth above.
Morales further discloses (claim 4) wherein the step of digitally designing a denture bar includes: digitally designing a plurality of vertical through-holes ([0118], “support bar holes”) in the digital bar for receiving respective abutments therethrough ([0118]).
Morales/Steingart fails to teach (claim 4) digitally designing a cement gap for each of the vertical through-holes so that the vertical through-holes are oversized for the respective abutments to allow for errors in the digital mouth model resulting from the intraoral scan; (claim 5) wherein the step of digitally designing a cement gap further includes selecting a cement gap from a library of cement gap spacing to provide a custom oversizing for a passive fit; (claim 6) wherein the step of digitally designing a cement gap further includes selecting a cement gap of about 25 microns to about 400 microns in annular width.
However, Schulter discloses using a library of standard dimensions ([0112]) and designing a cement gap to provide necessary space of cement when the crown is fixed to framework ([0112]) and wherein separation distances in the computer design can be 0.1mm to 5mm (100-400 microns) ([0120]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Morales/, by requiring (claim 4) digitally designing a cement gap for each of the vertical through-holes so that the vertical through-holes are oversized for the respective abutments to allow for errors in the digital mouth model resulting from the intraoral scan; (claim 5) wherein the step of digitally designing a cement gap further includes selecting a cement gap from a library of cement gap spacing to provide a custom oversizing for a passive fit; (claim 6) wherein the step of digitally designing a cement gap further includes selecting a cement gap of about 25 .
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Morales (US 2016/0135931) in view of Steingart (US 2012/0179281), and further in view of Hader (US 5,219,286).
Regarding claims 7-9, Morales/Steingart discloses the claimed invention substantially as claimed as set forth above.
Morales further discloses digitally designing a plurality of vertical through-holes in the digital bar for receiving abutments therethrough ([0118]).
Morales/Steingart fails to teach digitally designing lateral cement ports through a sidewall of the digital bar; (claim 8) wherein the step of delivering the physical bar includes extraorally injecting cement through the cement ports and into cement gaps in the physical bar; (claim 9) wherein the step of extraorally injecting cement through the cement ports includes holding physical abutments in raised-most positions in the vertical through-holes during the injecting so that excess cement is expelled through tops of the cement gaps.
However, Hader teaches a denture support structure in FIGS. 7-10 wherein cement is placed/injected in a lateral hole (31) to fill a cavity around an abutment (7)  (Col. 4, lines 46-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Morales/Steingart, by requiring digitally designing lateral cement ports through a sidewall of the digital bar; (claim 8) wherein the step of delivering the physical bar includes extraorally injecting cement through the cement ports and into cement gaps in the physical bar; (claim 9) wherein the step of extraorally injecting cement through the cement ports includes holding physical abutments in raised-most positions in the vertical through-holes during the injecting so that excess cement is expelled through tops of the cement gaps, as taught by Hader, for the purpose of securing a framework to an abutment/implant.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Morales (US 2016/0135931) in view of Steingart (US 2012/0179281), and further in view of Branemark (US 6,319,000).
Regarding claim 10, Morales/Steingart discloses the claimed invention substantially as claimed as set forth above.
Morales/Steingart fails to teach wherein the step of delivering the physical bar includes inserting physical abutments through the vertical through-holes and then attaching retainers to upper portions of the abutments extending above the physical bar to prevent the abutments from falling downward out of the vertical through holes.
However, Branemark teaches use of retainer screws (22) to secure a bar (20) to an abutment/implant (1a).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Morales/Steingart, by requiring wherein the step of delivering the physical bar includes inserting physical abutments through the vertical through-holes and then attaching retainers to upper portions of the abutments extending above the physical bar to prevent the abutments from falling downward out of the vertical through holes, as taught by Branemark, for the purpose of attaching a bar in place relative to implants.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Morales (US 2016/0135931) in view of Steingart (US 2012/0179281), and further in view of Schulter (US 2016/0270886).
Regarding claim 11, Morales discloses a method of designing, manufacturing, and installing an implant denture bar, comprising: taking an intraoral scan directly of a patient’s mouth with existing implants ([0049] , “scanning devices for scanning a patient’s oral cavity”…[0108], “digital patient data”…”in which surgical implants have been placed”); creating a digital model of the patient’s mouth 
Morales fail(s) to teach delivering the physical denture and bar into the patient’s mouth, all in no more than three dental office visits; the step of taking an intraoral scan of a patient’s mouth with existing base abutments is performed during the first dental office visit; the step of delivering the physical bar into the patient’s mouths is performed during the second dental office visit; and the step of delivering the physical denture and bar into the patient’s mouth is performed during the third dental office visit.
However, Steingart teaches a method of preparing and delivering dentures/bar system by reducing the number of chairside visits from five to three ([0017]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Morales, by requiring delivering the physical denture and bar into the patient’s mouth, all in no more than three dental office visits; the step of taking an intraoral scan of a patient’s mouth with existing base abutments is performed during the first dental office visit; the step of delivering the physical bar into the patient’s mouths is performed during the second dental office visit; and the step of delivering the physical denture and bar into the patient’s mouth is performed during the third dental office visit (as the entire process is accomplished in three steps as taught by 
Morales/Steingart fail to teach including digitally designing a cement gap for each of the vertical through-holes so that the vertical through-holes are oversized for the respective abutments to allow for errors in the digital mouth model resulting from the intraoral scan.
However, Schulter discloses using a library of standard dimensions ([0112]) and designing a cement gap to provide necessary space of cement when the crown is fixed to framework ([0112]) and wherein separation distances in the computer design can be 0.1mm to 5mm (100-400 microns) ([0120]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Morales/Steingart, by requiring digitally designing a cement gap for each of the vertical through-holes so that the vertical through-holes are oversized for the respective abutments to allow for errors in the digital mouth model resulting from the intraoral scan, as taught by Schulter, for the purpose of including manufacturing errors in the design to ensure proper fit.
Regarding claim 12, Morales/Steingart/Shulter discloses the claimed invention substantially as claimed as set forth above.
Morales/Steingart fails to teach wherein the step of digitally designing a cement gap further includes selecting a cement gap from a library of cement gap spacing to provide a custom oversizing for a passive fit.
However, Schulter discloses using a library of standard dimensions ([0112]) and designing a cement gap to provide necessary space of cement when the crown is fixed to framework ([0112]) and wherein separation distances in the computer design can be 0.1mm to 5mm (100-400 microns) ([0120]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Morales/Steingart/Shulter, by requiring the step of .
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Morales (US 2016/0135931) in view of Steingart (US 2012/0179281), and further in view of Schulter (US 2016/0270886), and further in view of Hader (US 5,219,286), and further in view of Branemark (US 6,319,000).
Regarding claims 13-15, Morales/Steingart/Schulter discloses the claimed invention substantially as claimed as set forth above.
Morales further discloses digitally designing a plurality of vertical through-holes in the digital bar for receiving abutments therethrough ([0118]).
Morales/Steingart fails to teach digitally designing lateral cement ports through a sidewall of the digital bar; wherein the step of delivering the physical bar includes extraorally injecting cement through the cement ports and into cement gaps in the physical bar; wherein the step of extraorally injecting cement through the cement ports includes holding physical abutments in raised-most positions in the vertical through-holes during the injecting so that excess cement is expelled through tops of the cement gaps.
However, Hader teaches a denture support structure in FIGS. 7-10 wherein cement is placed/injected in a lateral hole (31) to fill a cavity around an abutment (7)  (Col. 4, lines 46-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Morales/Steingart/Schulter, by requiring digitally designing lateral cement ports through a sidewall of the digital bar; (claim 8) wherein the step of delivering the physical bar includes extraorally injecting cement through the cement ports and into cement gaps in the physical bar; (claim 9) wherein the step of extraorally injecting cement through the 
Morales/Steingart/Schulter fails to teach wherein the step of delivering the physical bar includes inserting physical abutments through the vertical through-holes and then attaching retainers to upper portions of the abutments extending above the physical bar to prevent the abutments from falling downward out of the vertical through holes.
However, Branemark teaches use of retainer screws (22) to secure a bar (20) to an abutment/implant (1a).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Morales/Steingart/Schulter, by requiring wherein the step of delivering the physical bar includes inserting physical abutments through the vertical through-holes and then attaching retainers to upper portions of the abutments extending above the physical bar to prevent the abutments from falling downward out of the vertical through holes, as taught by Branemark, for the purpose of attaching a bar in place relative to implants.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Morales (US 2016/0135931) in view of Prestipino (US 2014/0272797).
Regarding claims 1-3, Morales discloses a method of designing, manufacturing, and installing an implant denture bar, comprising: taking an intraoral scan directly of a patient’s mouth with existing implants or pretreatment scan of the patients mouth ([0049] , “scanning devices for scanning a patient’s oral cavity”…[0108], “digital patient data”…”in which surgical implants have been placed” and ); creating a digital model of the patient’s mouth based on the intraoral scan ([0007], “virtually designed digital model”); digitally designing a denture bar based on the digital mouth model ([0012], “designing a virtual denture support bar”); fabricating a physical bar based on the digital bar model ([0012], “manufacturing 
Morales fail(s) to teach delivering the physical denture and bar into the patient’s mouth, all in no more than two dental office visits.
However, Prestipino teaches delivering a denture (22)/support frame (23) in just two visits ([0008], “just two visits”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Morales, by requiring delivering the physical denture and bar into the patient’s mouth, all in no more than two dental office visits, as taught by Steingart for the purpose of providing a faster treatment process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DREW S FOLGMANN/               Examiner, Art Unit 3772        

/HEIDI M EIDE/               Primary Examiner, Art Unit 3772
2/16/2021